IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


A.J. ADAMS,                                 : No. 101 WM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JUDGE WILLIAM R. CUNNINGHAM,                :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.